Title: Thomas Jefferson to Peter Minor, 25 August 1816
From: Jefferson, Thomas
To: Minor, Peter


          
            Dear Sir
            Monticello  Aug. 25. 16.
          
          The present state of things at the Shadwell mills & at the lock requiring some new order to be taken respecting them, I must request the favor of a meeting of the Directors of the Rivanna company; in order that what is necessary may be done in concert between us. the small proportion of business which has been done at the mills heretofore, rendered the stoppages which took place from
			 time to time, and the constant waste of water by leakage, not so injurious as to make it necessary to call the attention of the Directors to them. but the quantity of wheat now coming & engaged makes the sacrifice heavier than can reasonably be expected. what requires to be now rectified will be better understood by stating what has past formerly.   the 1st proposition was between us was that whenever the water requisite for the locks should occasion a stoppage of the mills, the time their operations were suspended should be paid for at such reasonable rate as should be agreed on. this seemed to be admitted as just, but was willingly abandoned by all, as likely to be troublesome & litigious from the difficulty of keeping a precise account of these fragments of time. the 2d and correct arrangement was that the bed of the bason, from which the vessels were to be recieved into the locks, should be so high above the bed of our forebay as that there  should always be water enough to continue the mills in operation; so that the surplus water only should be abandoned to the locks. a constant head of 2. feet was deemed necessary. this surplus water, with the use of my canal was certainly the extent of what I ever contemplated as indulging to the locks, and this was the ground on which I believe we all considered the use of the locks ultimately & properly to stand. but mr Meriwether suggested a 3d expedient, which was to make a so large a bason below the cut leading to the locks as to hold water enough to keep the mills going while a vessel was passing the locks. the trial of that was assented to, it has been partly
			 made, has no sensible effect, and evidently no bason practicable there can ever have the effect proposed. the great increase of business at the mills requiring now more exactness of proceeding, I
			 ask
			 the favor of you to request a meeting of the Directors at their convenience, but I should hope it might be on some day of the present month, as on the 1st of the ensuing I go to Bedford, and shall be absent 6. or 8. weeks. I will attend any day or hour you will be so good as to notify me   I salute you with affectionate respect.
          Th: Jefferson
        